                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STACEY VANDELL, et al.,                            CASE NO. C18-0785-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    LAKE WASHINGTON SCHOOL DISTRICT,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion for an extension of time (Dkt.
18   No. 24). Defendant’s motion is GRANTED. Defendant’s response brief is due January 24, 2019.
19   Plaintiffs’ reply brief is due February 14, 2019. The noting date is RESET to February 15, 2019.
20          DATED this 15th day of January 2019.
21                                                         William M. McCool
                                                           Clerk of Court
22

23                                                         s/Tomas Hernandez
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0785-JCC
     PAGE - 1
